689 F.2d 1211
CONCERNED DEMOCRATS OF FLORIDA and Edward Cohen, Presidentof Concerned Democrats, Plaintiffs-Appellants,v.Janet RENO, State Attorney of Dade County, Florida, et al.,Defendants-Appellees.
No. 80-5482

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
Unit B*Dec. 8, 1980.
Steven Wisotsky, Fort Lauderdale, Fla., for plaintiffs-appellants.
Calvin L. Fox, Alan T. Lipson, Asst. Attys.  Gen., Miami, Fla., for defendants-appellees.
Appeal from the United States District Court for the Southern District of Florida.
Before GODBOLD, Chief Judge, KRAVITCH and HATCHETT, Circuit Judges.
PER CURIAM:


1
In this civil rights case plaintiffs prevailed.  The district court denied attorney fees with an order merely stating that an award would be "inappropriate."  On appeal, Concerned Democrats of Florida v. Reno, 601 F.2d 891 (5th Cir. 1979), we vacated the denial and remanded for an appropriate award of fees or for a finding of special circumstances that would make an award unjust.  On remand the district court has again denied attorney fees.  493 F.Supp. 660.


2
The judgment of the district court is REVERSED.  The plaintiffs are awarded fees in the amount of $3,262.50 for services performed prior to the first appeal, an amount suggested by them based upon time spent at $75.00 per hour, which under the circumstances of this case, bearing in mind the factors set out in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974), is the minimum to which plaintiffs are entitled.


3
If the parties cannot agree upon attorney fees for the two appeals, plaintiffs may submit a motion for such fees, supported by affidavits, within 20 days from the date of this opinion, and respondents may file counter-affidavits and/or brief within 20 days thereafter.


4
REVERSED.



*
 Former Fifth Circuit case, Section 9(1) of Public Law 96-452-October 14, 1980